Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sherif Philips appeals the district court’s order denying relief on his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Philips v. N.C. State, No 5:15-cv-0095-F, 2015 WL 9462095 (E.D.N.C. Dec. 28, 2015). We deny Philips’ motions to appoint counsel and for consideration of recusal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED